The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to amendments filed on June 24, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24, 2021 has been entered.

Status of Claims
Claims 1-2, 4, 10-11, and 13 are amended, claims 5-9 were previously canceled. Claims 14-15 were previously added. Claims 1-4 and 10-15 are pending in the application.

Priority
The priority date that has been considered for this application is August 24, 2016. 

Information Disclosure Statement
  The information disclosure statements (IDS) submitted on 7/22/2021 and on 7/26/2021 (both cover the same set of foreign patent documents) were filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


(A). Regarding Claim interpretation: In regards to claim interpretation of claims 10-13 and 15, Applicant's amendments appropriately addressed the issue.  
(B). Regarding Claim objections: In regards to objections to claims 1-4, and 11-14 set forth in the final office action, Applicant's amendments appropriately addressed the issues, the objections are withdrawn. 
(C). Regarding art rejection: In regards to pending claims Applicant’s arguments are not persuasive; further, new grounds of rejections are presented in the following art rejection.

Examiner Notes 
(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. Please see MPEP § 2141.02 and § 2123.

            (B).      Claim limitations are provided with the Bold fonts in the art rejection.

Claim Objections
Claim 13 is objected to because of the following informalities:
claim 13, “implement” should read –implements--
Appropriate correction is required.


 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 
invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over NAM (US 20140325201 A1, hereinafter “NAM”) in view of Solnit et al (US 20150378715 A1, hereinafter, “Solnit”) and Tomppo (US 20160306616 A1, hereinafter, “Tomppo”).

Regarding claim 1 (Currently Amended), NAM teaches A method for upgrading an electronic device via a USB, comprising: 
[controlling the electronic device to switch from a normal mode to a-the preparing-for- upgrade mode according to the upgrade instruction; wherein the preparing-for-upgrade mode is different from the upgrade mode, in the preparing-for-upgrade mode, the electronic device has not started to upgrade yet] and can return to the normal mode by disconnecting a USB data line between the electronic device and a computer (Fig. 6, step 660 to 670), and [in the upgrade mode, the electronic device must wait till an upgrade is completed before returning to the normal mode];
detecting whether the electronic device has established a connection to a computer through [[a]] the USB data line (Fig. 6 step 610), and if yes, [receiving an upgrade confirmation instruction sent by the computer through the USB data line], and controlling the electronic device to switch from the preparing-for-upgrade mode to an upgrade mode and perform upgrade (Fig. 6, steps 620-630); and if no, controlling the electronic device to switch back to the normal mode from the preparing-for-upgrade mode (Fig. 6, step 640).

receiving an upgrade instruction, wherein an upgrade process includes a preparing- for-upgrade mode 
controlling the electronic device to switch from a normal mode to the preparing-for- upgrade mode according to the upgrade instruction; wherein the preparing-for-upgrade mode is different from the upgrade mode, in the preparing-for-upgrade mode, the electronic device has not started to upgrade yet (…), and in the upgrade mode, the electronic device must wait till an upgrade is completed before returning to the normal mode; 
…, receiving an upgrade confirmation instruction sent by the computer through the USB data line, …
Solnit teaches 
receiving an upgrade instruction (Fig. 7, step 702), wherein an upgrade process includes a preparing- for-upgrade mode (Fig. 7, steps 704-712 read on a preparing-for-upgrade mode, and step 716 reads on an upgrade mode); 
controlling the electronic device to switch from a normal mode to the preparing-for- upgrade mode according to the upgrade instruction (Fig. 7, step 704); wherein the preparing-for-upgrade mode is different from the upgrade mode, in the preparing-for-upgrade mode, the electronic device has not started to upgrade yet (Fig. 7, steps 704-712 prepare for software update, but has not started to update) (…), and in the upgrade mode, the electronic device must wait till an upgrade is completed before returning to the normal mode (fig. 7, step 716, only when the software update process complete, the update process ends, i.e. back to normal operation or normal mode.); 
NAM and Solnit are analogous art because both deal with updating software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of NAM and Solnit before him/her before the effective filing date of the claimed invention, to incorporate the features of Solnit into NAM because Solnit’s teaching provides advantages over prior art (Solnit, para [0007]).
Neither NAM nor Solnit explicitly teaches 
…, receiving an upgrade confirmation instruction sent by the computer through the USB data line, …
Tomppo teaches 
receiving an upgrade confirmation instruction sent by the computer through the USB data line (para [0039], “…For example, if the DFP device 200 detects that the UFP device 100 supports a Firmware Update Mode (a new vendor defined mode for this firmware update operation), it sends an Enter Mode command to the UFP device 200 in the step 312…”)
The combination of NAM and Solnit along with Tomppo are analogous art because all deal with updating software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of NAM, Solnit and Tomppo before him/her before the effective filing date of the claimed invention, to incorporate the features of Tomppo into NAM and Solnit because Tomppo’s teaching provides techniques for upgrading firmware wherein a confirmation step is provided to confirm that the device supports a firmware update mode so that firmware can be updated (Tomppo, para [0039]).

Regarding claim 2 (Currently Amended), NAM as modified by Solnit and Tomppo teaches claim 1, Tomppo further teaches wherein the step of controlling the electronic device to switch from the preparing-for-upgrade mode to an upgrade mode and perform upgrade comprises: 
controlling the electronic device to download upgrade data through the USB data line (para [0034], “…Based on that information, the DFP device 100 downloads new firmware from the Internet in the step 319, for example, from an update server 110. The DFP device 100 sends and updates a new firmware for the UFP device 200 in the step 320”); and 
upgrading the electronic device according to the completely downloaded upgrade data (para [0040], “…When firmware is loaded to the DFP device 200, for example to RAM or eMMC of the DFP device 200, a firmware update operation is started in the step 320…” For motivation to combine, refer to office action regarding claim 1). 

Regarding claim 3 (Original), NAM as modified by Solnit and Tomppo teaches claim 2, NAM further teaches wherein after the step of upgrading the electronic device according to the completely downloaded upgrade data, the method further comprises: 
controlling the electronic device to switch back to the normal mode from the upgrade mode (para [0082], “…in step (670), the automatic entrance device (100) for upgrade boot mode starts up a boot up of the terminal in a normal boot mode according to a high level signal of the mono-stable multivibrator”).

Regarding claim 10 (Currently Amended), it is directed to An electronic device to implement the method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 8. Note that, NAM further teaches An electronic device, comprising a memory for storing instructions and a processor for operating the instructions (Fig. 1, 100).

Regarding claim 11 (Currently Amended), it recites same features as claim 2, and is rejected for the same reason.

Regarding claim 12 (Previously Presented), it recites same features as claim 3, and is rejected for the same reason.

Claims 4, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over NAM in view of Solnit and Tomppo as applied to claims 2, and 11 respectively, in further view of Hyogo et al (US 20060238804 A1, hereinafter, “Hyogo”).

Regarding claim 4 (Currently Amended), NAM as modified by Solnit and Tomppo teaches claim 2, but does not explicitly teach further comprising: 
in the process of downloading upgrade data through the USB data line, detecting whether the electronic device is establishing a connection to the computer through [[a]] the USB data line, and if no, pausing the downloading.
Hyogo teaches 
in the process of downloading upgrade data through the USB data line, detecting whether the electronic device is establishing a connection to the computer through [[a]] the USB data line, and if no, pausing the downloading (para [0006], “As a result, if the printer is connected to a host device by a USB cable, for example, and the cable is disconnected while the host device is sending the image print command, the printer remains in the DMA transfer mode waiting for the unsent data…”).
The combination of NAM, Solnit and Tomppo along with Hyogo are analogous art because all deal with updating software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of NAM, Solnit, Tomppo and Hyogo before him/her before the effective filing date of the claimed invention, to incorporate the features of Hyogo into NAM, Solnit and Tomppo because Hyogo’s teaching provides techniques for faster image data transfers and thus contributes to faster processing (Hyogo, para [0035-0036]).

Regarding claim 13 (Currently Amended), it recites same features as claim 4, and is rejected for the same reason.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over NAM (US 20140325201 A1, hereinafter “NAM”) in view of Solnit et al (US 20150378715 A1, hereinafter, “Solnit”) and Tomppo (US 20160306616 A1, hereinafter, “Tomppo”) as applied to claims 1 and 10 respectively, in further view of Hanada (US 20050141025 A1, hereinafter, “Hanada”).

Regarding claim 14 (Previously Presented), NAM as modified by Solnit and Tomppo teaches claim 1, but does not explicitly teach wherein in the preparing-for-upgrade mode, the electronic device is not capable of performing normal operations. 
Hanada teaches 
wherein in the preparing-for-upgrade mode, the electronic device is not capable of performing normal operations (Fig. 5, Waiting mode reads on the preparing-for-upgrade mode, and the apparatus is not capable of performing normal operations).
The combination of NAM, Solnit and Tomppo along with Hanada are analogous art because all deal with updating software/applications.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of NAM, Solnit, Tomppo and Hanada before him/her before the effective filing date of the claimed invention, to incorporate the features of Hanada into NAM, Solnit and Tomppo because Hanada’s teaching provides “an image forming apparatus which can perform necessary firmware updates in an easier and more efficient way according to the stored functions” (Hanada, para [0011]).

Regarding claim 15 (Previously Presented), it recites same features as claim 14, and is rejected for the same reason.

Response to Arguments
Applicant's arguments regarding 103 rejections filed 6/24/2021 have been fully considered and are moot upon new ground(s) of rejections made in this office action above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/S. SOUGH/SPE, Art Unit 2192